Citation Nr: 1509986	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative spondylosis of the lumbosacral spine with degenerative disc disease (DDD) at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from November 1992 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama.  The Board denied the claim in May 2014, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Court order dated in September 2014, the Board's decision with respect to the issue of entitlement to a disability rating in excess of 20 percent for service-connected spondylosis and DDD was vacated for reasons discussed in detail below.  This remand serves to effectuate the Court's order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 decision, the Board denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected low back disability.  The Veteran took exception to this action, and appealed to the U.S. Court of Appeals for Veterans Claims (Court).  As noted in the introductory section, the Court vacated the Board's decision solely with respect to this issue, and remanded the claim for actions consistent with a joint motion for remand between counsel for the Veteran and counsel for the Secretary of Veterans Affairs (Secretary).  

In essence, the joint motion noted that the Board, in adjudicating the claim, placed a great deal of reliance on an August 2013 examination with respect to assessing the overall severity of the service-connected low back disability picture.  The joint motion noted, however, that the examination report was inadequate for rating purposes.  Specifically, the August 2013 examiner noted that the Veteran had complaints of "flare-ups" of his low back pain; however, it was not indicated as to when pain began to limit range of motion during such a flare-up (if at all), or if any additional functional loss (weakness, fatigability, incoordination, etc.) would be associated with the flare-ups of pain.  

The Board did make specific mention of the Veteran's reported pain symptoms, and also noted that repeated testing occurred in 2007 and 2013 VA examinations, with no additional functional impairment noted as a result of pain.  The Board is somewhat perplexed as to how limitations associated with flare-ups can be objectively measured unless the Veteran is actively experiencing such an episode at the time of examination; however, presumably by estimation (if it can be feasibly made), such an opinion must be made so as to satisfy the mandates of the joint motion and the Court's order.  

As such, the Veteran is to receive a new, comprehensive VA orthopedic examination to determine the extent of severity of his service-connected spondylosis and degenerative joint disease.  Range of motion as well as other necessary testing should be accomplished.  Specifically, the examiner should opine as to what, if any, additional limitation of motion is experienced during a "flare-up" of back pain.  If this cannot be ascertained by objective examination than a reasonable estimation, if feasible, should be made.  Indeed, the examiner should specifically note any additional functional impairment associated with flare-ups of pain (weakness, loss of coordination, fatigability), and should note as to what degree of limitation motion is impaired (if it is) while a flare-up of pain is experienced.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran should be provided with the opportunity to supply any additional evidence pertinent to his claim for a higher rating, and the claim should be left open for an appropriate amount of time to allow for submissions.  In addition to this, any outstanding VA clinical records relevant to his claim should be obtained and associated with the claims file.  




Accordingly, the case is REMANDED for the following action:

1.  Secure any outstanding VA treatment records relevant to the claim for a higher disability rating for a low back disability.  Associate copies with the claims file, and should no records be available, so annotate the record.  Additionally, allow the Veteran the appropriate amount of time to submit any additional evidence supportive of his claim for a higher rating for his degenerative disc disease with spondylosis of the low back.  Should any evidence be received, associate copies with the claims file.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of service-connected spondylosis with DDD of the low back.  Following a claims file review, the examiner should conduct objective testing to determine current range of motion of the low back (to include after repetitive testing) as well as any functional impairments (weakness, incoordination, pain on movement, fatigability, etc.) associated with the service-connected disability.  Specifically, any limitations on motion with respect to pain should be mentioned and, if feasible to ascertain, the examiner should opine as to what additional limitation, if any, would be present during a "flare-up" of the disability.  If such a determination cannot be objectively stated or reasonably estimated, the reasoning for such an assessment should be provided.  In any regard, all conclusions should be supported by associated rationales.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




